309 S.W.3d 875 (2010)
Remirus L. SHAW, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93329.
Missouri Court of Appeals, Eastern District, Division Two.
May 11, 2010.
*876 Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Remirus Shaw (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant claims the motion court erred in denying a hearing on his claims that his plea counsel was ineffective for: (1) inducing Movant's guilty plea by promising drug treatment pursuant to Mo.Rev.Stat. § 217.362; and (2) failing to file and litigate a motion to disclose the identity of a confidential informant.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).